           Case 2:20-cv-01527-RSM Document 3 Filed 10/20/20 Page 1 of 1

                                  UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
                                      OFFICE OF THE CLERK
                                           AT SEATTLE



WILLIAM M. MCCOOL
CLERK OF COURT
700 STEWART ST.
SEATTLE, WA 98101

October 20, 2020

BANKS V. EASTERLY ET AL
Case # 2:20−cv−01527−RSM

The court has received your case documents and has identified the following items to be addressed.
Please note: Any underlined points of reference below will contain a link to the source materials.

           Additional Notes: Summons(es) as submitted do not comply with LCR 4 and FRCP 4 and
           cannot be issued. The court strongly suggests you use the fillable summons form found on the
           court's website at www.wawd.uscourts.gov/court−forms or complete the summons form
           enclosed.


Please call the Attorney Case Opening Helpdesk at 206−370−8787 if you have any additional questions.

Thank you.

cc: file
